DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Status of Claims
Claims 1-16 are pending.  Claims 1 and 10 have been amended.  Claims 12-16 are new. 

Response to Arguments
Applicant’s arguments filed 07/23/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Tashiro US 2005/0017679 in view of Suzuki US 2010/0085020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Tashiro US 2005/0017679 in view of Suzuki US 2010/0085020.

Regarding claim 1, Tashiro teaches:
A battery pack charging system (Fig 11) comprising: 

a charging device configured to receive a first signal from a battery pack and determine a charge condition of the battery pack based on the first signal; (“[0014] According to a fourth aspect of the present invention, a charger, for charging a battery pack with data storage means for storing data processed by electronic equipment, comprises: a connection terminal for connecting to and charging the battery pack; a first communication terminal for connecting to and communicating with the battery pack; a second communication terminal for connecting to and communicating with an information processing device capable of controlling reading processing, writing processing, deleting processing, and duplication processing of the data with regard to the data storage means of the battery pack; first data communication means for transmitting and receiving the data to and from the battery pack via the first communication terminal; second data communication means for transmitting and receiving the data via the second communication terminal; and data operating control means for controlling transmission and reception of the data between the battery pack and the information processing device via the first and second communication means.”)

the battery pack configured to generate the first signal based on a state of charge of the battery pack and transmit the first signal to the charging device; (battery pack generates signal with state of charge noted capacity and transmits it to charging device being a first signal. see “[0047] The charge/discharge control circuit 120 controls the charge/discharge control switch 170, and also collects information relating to the current value which the current detecting circuit 160 detects and the electric power capacity of the battery cell 110 and so forth (hereafter referred to as "battery cell information"), and sends this information to the micro-computer 130.”;  “[0067] The memory 224 of the main circuit 220 stores or saves setting information set via the operating unit 225, setting information obtained via the communication circuit 230, battery cell information, and the like, in the storage area, and reads out the data stored in the storage area and sends this to the micro-computer 223, under control of the micro-computer 223.”; and “[0137] Upon receiving the battery type information and battery cell information sent via the communication terminal 33, the micro-computer 331 of the charger 30A”)

a controller configured to receive a second signal comprising information about a state of the charging device from the charging device and transmit the second signal to the battery pack. (the micro-computer noted as controller receives information to determine if charging is permitted noted as state of charging device, see “[0152] The micro-computer 331 of the charger 30A sends operation control signals corresponding to the data operations (reading, writing, rewriting, erasing (deleting), copying, etc.) selected with a memory operating unit 333a to the battery pack 10 with the communication circuit 340.”; and “[0151] The micro-computer 130 of the battery pack 10 receives the operating permission send request signal sent from the charger 30A, and accordingly reads out the operating permission information set in a predetermined region of the memory 140 and sends this to the charger 30A (ST406). Upon receiving the operating permission information sent from the battery pack 10, the micro-computer 331 of the charger 30A discriminates whether or not data operations (writing data, rewriting, erasing (deleting) etc.) regarding the memory 140 are permitted, based on the operating permission information (ST407). In the event that data operations (writing data, rewriting, erasing (deleting) etc.) regarding the memory 140 are permitted, desired data operations regarding the memory 140 of the battery pack 10 (reading, writing, rewriting, erasing (deleting), copying, etc.) are selected with a memory operating unit 333a (ST408)”)

Even though Tashiro teaches:
the battery pack configured to generate the first signal based on a state of charge of the battery pack and transmit the first signal to the charging device as noted above.
Tashiro does not explicitly teach:
the first signal having a waveform.
Suzuki teaches:
the first signal having a waveform (a modulated data signal has a waveform. “[0228] When the switch is turned on in the circuit 101, the positive electrode and the negative electrode of the battery 31 are electrically conducted to each other, whereby current starts to flow from the battery 31. At this time, the battery voltage Vbat is instantaneously lowered attributed to the internal inductance component of the battery 31. In the circuit 101, the switch is turned on or off according to the data, from the battery-side microcomputer 32 to thereby change the battery voltage Vbat (in other words, the battery voltage Vbat is modulated with the data), and, consequently, the data is transmitted to the battery charger 20.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify then first signal taught by Tashiro to have a waveform taught by Suzuki for the purpose of extracting data from a voltage. (Refer to Par 0229)

 Regarding claim 10, Tashiro teaches:
the second signal comprises information about one or more states of the charging device.  
 (one or more states of the charging device is in the control program. [0075] The micro-computer 331 of the main circuit 330 controls the charging circuit 320 and the main circuit components based on control programs)

Regarding claim 12, Even though Tashiro teaches:
the charging device is further configured to determine the charge condition of the battery pack based on the first signal as noted above in claim 1.
Tashiro does not explicitly teach:

Suzuki teaches:
the first signal having a waveform (a modulated data signal has a waveform. “[0228] When the switch is turned on in the circuit 101, the positive electrode and the negative electrode of the battery 31 are electrically conducted to each other, whereby current starts to flow from the battery 31. At this time, the battery voltage Vbat is instantaneously lowered attributed to the internal inductance component of the battery 31. In the circuit 101, the switch is turned on or off according to the data, from the battery-side microcomputer 32 to thereby change the battery voltage Vbat (in other words, the battery voltage Vbat is modulated with the data), and, consequently, the data is transmitted to the battery charger 20.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify then first signal taught by Tashiro to have a waveform taught by Suzuki for the purpose of extracting data from a voltage. (Refer to Par 0229)

Claims 2-5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Tashiro US 2005/0017679 in view of Suzuki US 2010/0085020 as applied to claim 1 above, and further in view of Ricci US 2017 /0138758.

Regarding claim 2, Even though Tashiro teaches:
the battery pack generates the first signal based on the state of charge of the battery pack as noted above. 
Tashiro does not explicitly teach:
the first signal by a pulse width modulation (PWM) method.
Ricci teaches:
a signal by a pulse width modulation (PWM) method. (Par 0158 “the charging power source 2108 may utilize pulse-width modulation (PWM), or pulse-duration modulation (PDM) techniques to encode a message or communication into a pulsing charge signal. Similar to the communications described above, the communications signal patterns may provide power source 2108 details, transaction details, and/or other charging messages (e.g., including broadcast messages, specific end-to-end messages, etc.)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first signal taught by Tashiro to have a pulse width modulation (PWM) method taught by Ricci for the purpose of encoding o messages. (Refer to par 0158)

Regarding claim 3, Tashiro teaches:
the battery pack generates the first signal when the battery pack is in a full state of charge (signal is a signal of full charge, see Fig 17 Full charge “[0142] The micro-computer 130 of the battery pack 10 receives the storage capacity information send request signal sent from the charger 30A, and generates and sends the storage capacity information (available capacity or used capacity) of the memory 140 to the charger 30A.”), and 
generates the first signal when the battery pack is in a non-chargeable state, the second waveform being different from the first waveform (if signal determines non compatible wherein signal is different from full charge signal. “[0147] The micro-computer 331 of the charger 30A receives the battery type information of the battery pack 10, and discriminates whether or not the battery pack is "data recording compatible" (ST402). In the event that the battery pack is "data recording compatible", the battery pack 10 is in the "data recording mode", so the charger 30A displays an icon or the like indicating that the battery type is "data-recording compatible" on the reproduction/display unit 334, as shown in FIG. 17, for example (ST402.fwdarw.ST403, ST404”).
Tashiro does not explicitly teach:
the first signal based on a first waveform, the first signal based on a second waveform.
Ricci teaches:
the first signal based on a first waveform (Communication of full state of charge wherein PWM is the method of communication having a signal in a first waveform. Par 0125 “Once charging is complete, the amount of charge provided can be tracked and optionally forwarded” and Par 0158 “utilize pulse-width modulation (PWM), or pulse-duration modulation (PDM) techniques to encode a message or communication into a pulsing charge signal.”) the first signal based on a second waveform (non-chargeable state is state of denial of charging. Par 0178 “The negotiation message may be forwarded to the power source for approval, denial, and/or counter-offer.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first signal taught by Tashiro to have the first signal based on a first waveform and second waveform taught by Ricci for the purpose of informing of rejection of charge. (Refer to 0178)

Regarding claim 4, Tashiro teaches:

when the battery pack is in a first state of charge, the battery pack generates the first signal (send a third signal to show a state of charge percentage. see Fig. 12B and “[0112] The micro-computer 223 of the image-taking device 20 receives the storage capacity information of the memory 140 (available capacity or used capacity) sent from the battery pack 10, and displays the received storage capacity information (available capacity or used capacity) on the display unit 226 (EVF or liquid crystal screen) as shown in FIG. 12B (ST106.fwdarw.ST109).”), and 
when the battery pack is in a second state of charge, the battery pack generates the first signal different (send a fourth signal to show a different state of charge percentage. see Fig. 12B and “[0112] The micro-computer 223 of the image-taking device 20 receives the storage capacity information of the memory 140 (available capacity or used capacity) sent from the battery pack 10, and displays the received storage capacity information (available capacity or used capacity) on the display unit 226 (EVF or liquid crystal screen) as shown in FIG. 12B (ST106.fwdarw.ST109).”).  
Tashiro does not explicitly teach:
the first signal based on a third waveform, the first signal based on a fourth waveform being different from the third waveform.
Ricci teaches:
the first signal based on a third waveform, the first signal based on a fourth waveform being different from the third waveform  (information for slow charge is a different PWM having a different operation and third waveform and fast charge having a different PWM having a different operation that would have a fourth waveform.  Par 0164 “The transfer rate data field 2216 may include information corresponding to typical charge times associated with the power source. This field 2216 may include identification of whether the transfer rate qualifies as a fast charge, a slow charge, a trickle charge, etc.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first signal taught by Tashiro to have the first signal based on a third waveform, the first signal based on a fourth waveform being different from the third waveform taught by Ricci for the purpose of communication various commands. (Refer to Par 0178)

Regarding claim 5, Tashiro does not explicitly teach:
the first state of charge is a state in which the battery pack is chargeable with a first current, 
the second state of charge is a state in which the battery pack is chargeable with a second current, and 
the second current is greater than or equal to the first current. 
Ricci teaches:
the first state of charge is a state in which the battery pack is chargeable with a first current, (slow charge with a charging first current.  Par 0164 “a slow charge.”)
the second state of charge is a state in which the battery pack is chargeable with a second current, (fast charge with a charging second current.  Par 0164 “a fast charge.”) and 
(wherein fast charge current is going to be greater than slow charge current. Par 0164)  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Tashiro to have first and second state taught by Ricci for the purpose of charging overnight of quickly. (Refer to 0164)

  Regarding claim 13, Tashiro does not explicitly teach:
the state of the charging device is a current state of the charging device.
Ricci teaches:
the state of the charging device is a current state of the charging device. (slow charge with a charging first current.  Par 0164 “a slow charge.”) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging device taught by Tashiro to have a current state of the charging device taught by Ricci for the purpose of charging overnight of quickly. (Refer to 0164)

Regarding claim 14, Tashiro does not explicitly teach:
The information about the current state of the charging device comprises information of current charging voltage and/or current charging current.
Ricci teaches:
 (Par 0168 “Examples of power input characteristics may include, but are in no way limited to, current type (e.g., AC, DC, etc.), voltage, power output (e.g., watts, kilowatts, etc.), etc., and/or combinations thereof”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging device taught by Tashiro to have information taught by Ricci for the purpose of charging overnight of quickly. (Refer to 0164)

Claims 6-9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Tashiro US 2005/0017679 in view of Suzuki US 2010/0085020 as applied to claim 1 above, and further in view of Roumi US 2016/0190833.

  Regarding claim 6, Even though Tashiro teaches:
the controller is provided, the battery pack is configured to supply electrical energy, and the charging device is provided separately as noted above. (Fig 11)
Tashiro does not explicitly teach:
wherein the controller is provided in a vehicle, the battery pack is provided in the vehicle and is further configured to supply electrical energy to the vehicle, and the charging device is provided separately from the vehicle.

Roumi teaches:
(controller part of battery in vehicle. Fig 3B #204; Par 0171 “at least one battery pack parameter for the electric vehicle”), the battery pack is provided in the vehicle and is further configured to supply electrical energy to the vehicle (Par 0127 “of vehicle powered by the battery pack,”), and the charging device is provided separately from the vehicle (Fig 3B #102; Par 0125 “an electrical vehicle charging station that charges multiple electric vehicles”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the controller, the battery pack that is configured to supply electrical energy, and the charging device that is provided separately taught by Tashiro to be provided in a vehicle and the charging device is provided separately from the vehicle taught by Roumi since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 7, Even though Tashiro teaches:
that the controller converts the second signal received from the charging device according to a controller as noted above.
Tashiro does not explicitly teach:
the controller converts the second signal received from the charging device according to a controller area network (CAN) communication protocol, and 

Roumi teaches:
the controller converts the second signal received from the charging device according to a controller area network (CAN) communication protocol , (Par 0137 “Embodiments of the network 120 may include, but are not limited to, packet or circuit-based networks……... campus area network (CAN),”), and 
transmits the converted second signal to the battery pack (Par 0141 “each battery pack 106 may be assigned a network address (e.g., an IP address) 102 allowing the energy management and monitoring system 106 to communicate with each battery pack via the network 120.”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the controller taught by Tashiro to have a controller area network (CAN) communication protocol taught by Roumi for the purpose of having a type of protocol communication and  since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, Tashiro does not explicitly teach:
the vehicle comprises a charging port that electrically connects the charging device to the vehicle, and 
the charging port comprises: 

Roumi teaches:
the vehicle comprises a charging port that electrically connects the charging device to the vehicle, (Fig 1B; Par 0002 “Electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (i.e., charge) when connected to mains”)
the charging port comprises: 
a first port that electrically connects the battery pack to the charging device (line to charge battery from charger wired will have a port.  Fig 1B wired and Fig 3B #6; Par 0002 “Electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (i.e., charge) when connected to mains”); and 
a second port that electrically connects the controller to the charging device.  (Fig 3B 204 to 102 and Fig 1A 102 connected to 102 and Fig 1B wired connection of network will have a port)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Tashiro to have charging port taught by Roumi for the purpose of connecting a vehicle since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 9, Tashiro does not explicitly teach:
the battery pack transmits the first signal to the charging device through the first port, and 
the controller receives the second signal from the charging device through the second port.  
Roumi teaches:
the battery pack transmits the first signal to the charging device through the first port, (Fig 1A energy storage 112 transmit signal through network 120 to 112. and Fig 1B network wired will have port )
the controller receives the second signal from the charging device through the second port. (Fig 1B network wired will have port” and Fig 3B 5’ from charging device102 of (112 and 102) to 204)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify transmitting signal taught by Tashiro to have transmitting through the first port taught by Roumi for the purpose of vehicle communication since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)
 
  Regarding claim 11, Even though Tashiro teaches:
 
Tashiro does not explicitly teach:
a charging port to electrically connect the battery pack to the charging device.
Roumi teaches:
a charging port to electrically connect the battery pack to the charging device, (line to charge battery from charger wired will have a port.  Fig 1B wired and Fig 3B #6; Par 0002 “Electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (i.e., charge) when connected to mains”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify connection taught by Tashiro to have a charging port taught by Roumi for the purpose of connecting a vehicle since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 15, Even though Tashiro teaches:
the battery pack and the controller are each provided, and wherein the information about the state of the charging device comprises information of whether the charging device is connected. (detect state and connection upon detection of data. Fig 11; Par 0015 “mounting the battery pack on the electronic device or charger enables data communication with the electronic device or charger using the data communication means”)
Tashiro does not explicitly teach:
the battery pack and the controller are each provided in a vehicle, and information of whether the charging device is connected to the vehicle.
Roumi teaches:
the battery pack and the controller are each provided in a vehicle, and information of whether the charging device is connected to the vehicle. (controller part of battery in vehicle. Fig 3B #204; Par 0171 “at least one battery pack parameter for the electric vehicle” Fig 3B #102; Par 0125 “an electrical vehicle charging station that charges multiple electric vehicles” par 0045 “the computing device is further operative to monitor the battery pack current output”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify controller and battery pack taught by Tashiro to be provided in a vehicle taught by Roumi since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

16 rejected under 35 U.S.C. 103 as being unpatentable over Tashiro US 2005/0017679 in view of Suzuki US 2010/0085020 and Kuraishi US 2017 /0138758.

Regarding claim 16, Tashiro teaches:
A battery pack charging system (Fig 11) comprising: 

a charging device configured to receive a first signal from a battery pack and determine a charge condition of the battery pack based on the first signal; (“[0014] According to a fourth aspect of the present invention, a charger, for charging a battery pack with data storage means for storing data processed by electronic equipment, comprises: a connection terminal for connecting to and charging the battery pack; a first communication terminal for connecting to and communicating with the battery pack; a second communication terminal for connecting to and communicating with an information processing device capable of controlling reading processing, writing processing, deleting processing, and duplication processing of the data with regard to the data storage means of the battery pack; first data communication means for transmitting and receiving the data to and from the battery pack via the first communication terminal; second data communication means for transmitting and receiving the data via the second communication terminal; and data operating control means for controlling transmission and reception of the data between the battery pack and the information processing device via the first and second communication means.”)

(battery pack generates signal with state of charge noted capacity and transmits it to charging device being a first signal. see “[0047] The charge/discharge control circuit 120 controls the charge/discharge control switch 170, and also collects information relating to the current value which the current detecting circuit 160 detects and the electric power capacity of the battery cell 110 and so forth (hereafter referred to as "battery cell information"), and sends this information to the micro-computer 130.”;  “[0067] The memory 224 of the main circuit 220 stores or saves setting information set via the operating unit 225, setting information obtained via the communication circuit 230, battery cell information, and the like, in the storage area, and reads out the data stored in the storage area and sends this to the micro-computer 223, under control of the micro-computer 223.”; and “[0137] Upon receiving the battery type information and battery cell information sent via the communication terminal 33, the micro-computer 331 of the charger 30A”)

a controller configured to receive a second signal from the charging device and transmit the second signal to the battery pack. (the micro-computer noted as controller receives information to determine if charging is permitted noted as state of charging device, see “[0152] The micro-computer 331 of the charger 30A sends operation control signals corresponding to the data operations (reading, writing, rewriting, erasing (deleting), copying, etc.) selected with a memory operating unit 333a to the battery pack 10 with the communication circuit 340.”; and “[0151] The micro-computer 130 of the battery pack 10 receives the operating permission send request signal sent from the charger 30A, and accordingly reads out the operating permission information set in a predetermined region of the memory 140 and sends this to the charger 30A (ST406). Upon receiving the operating permission information sent from the battery pack 10, the micro-computer 331 of the charger 30A discriminates whether or not data operations (writing data, rewriting, erasing (deleting) etc.) regarding the memory 140 are permitted, based on the operating permission information (ST407). In the event that data operations (writing data, rewriting, erasing (deleting) etc.) regarding the memory 140 are permitted, desired data operations regarding the memory 140 of the battery pack 10 (reading, writing, rewriting, erasing (deleting), copying, etc.) are selected with a memory operating unit 333a (ST408)”)

Even though Tashiro teaches:
the battery pack configured to generate the first signal based on a state of charge of the battery pack and transmit the first signal to the charging device as noted above.
Tashiro does not explicitly teach:
the first signal having a waveform.
Suzuki teaches:
the first signal having a waveform (a modulated data signal has a waveform. “[0228] When the switch is turned on in the circuit 101, the positive electrode and the negative electrode of the battery 31 are electrically conducted to each other, whereby current starts to flow from the battery 31. At this time, the battery voltage Vbat is instantaneously lowered attributed to the internal inductance component of the battery 31. In the circuit 101, the switch is turned on or off according to the data, from the battery-side microcomputer 32 to thereby change the battery voltage Vbat (in other words, the battery voltage Vbat is modulated with the data), and, consequently, the data is transmitted to the battery charger 20.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify then first signal taught by Tashiro to have a waveform taught by Suzuki for the purpose of extracting data from a voltage. (Refer to Par 0229)

Even though Tashiro teaches:
to receive the first signal from the battery pack, transmit the first signal to the charging device, receive the second signal from the charging device, and transmit the second signal to the controller as noted above. 
Tashiro does not explicitly teach:
a charging port to receive and transmit.
Kuraishi teaches:
a charging port to receive and transmit (Par 0040 “a battery control unit (ECU) 14a of the second vehicle 10a via a connector, and sends the information on the battery 15a and the usage information of the battery charger 20a to the communication unit (ECU) 23 of the battery charger 20 via a connector.” Par (0035 “The charge control unit (ECU) 21 is connected to the battery control unit (ECU) 14 via a connector, and receives state information of the battery 15 from the battery control unit (ECU) 14 so as to control the charging operation of the charging circuit 22 on the basis of the state information of the battery 15.”)
Tashiro to have a charging port taught by Kuraishi for the purpose of receiving information even during charging. (Refer to Par 0022)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859